DECISION
The application of the above-named defendant for a review of the sentence for Count I, Burglary, 10 years; Count II, Theft, 10 years; both to be served concurrently and concurrent to any other sentence presently being served; credit for 106 days served; plus conditions as stated in the May 7,1985 Decision rendered by Judge Martin; plus DANGEROUS DESIGNATION imposed on May 7, 1985, was fully heard and after a careful consideration of the entire matter it is decided that: the sentence shall remain the same as originally imposed.